Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim not ended with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims 1 and 13, a claim limitation of “to introduce a phase shift into an RF signal based on an associated overall length” while claims 2 and 14 further claims “each RF line segment of the plurality of RF line segments have substantially a same overall length”, it appears conflicting because phase shift based on overall length is no longer based on length if it is substantially same length. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarcione (7808427).
Regarding claims 1, 13, Sarcione discloses a phased antenna array system comprising:
a substrate; and 
a phase shifter network (phase shifters 28-33 are implemented with MEMS which are integrated onto a power splitter/combiner on a multi-layer substrate, col. 3, lines 53-55) disposed on a surface of the substrate, the phase shifter network having a plurality of phase shifters, each of the plurality of phase shifters comprising: 
a plurality of radio frequency (RF) line segments (each segment of RF signal path corresponds to one element, Fig. 1), each of the plurality of RF line segments configured to introduce a phase shift into an RF signal based on an associated overall length (through the use of phase shifters 28-33); and 
a switching arrangement to switchably electrically couple one or more RF line segments of the plurality of RF line segments to an antenna element to introduce a target phase shift into an output RF signal (phase shifting is accomplished using the low-loss MEMS switches that change the RF signal path depending on whether they are in an open or closed state, which alters the phase of the signal through the device, col. 3, lines 63-67).
Regarding claims 2, 14, Sarcione discloses wherein each RF line segment of the plurality of RF line segments have substantially a same overall length (see Fig. 1, each RF line is substantially a same overall length however distinguished with individual line segment).
Regarding claims 3, 15, Sarcione discloses wherein each RF line segment of the plurality of RF line segments is configured to introduce a phase shift of substantially 90 degrees (a second polarization orthogonal to the first polarization; a fourth transmit/receive module for the second frequency band and the second polarization orthogonal to the first polarization, Abstract).
Regarding claim 4, Sarcione discloses wherein each RF line segment of the plurality of RF line segments are microstrip lines (microstrip lines are on surface of a substrate).
Regarding claim 6, Sarcione discloses further comprising an interconnect device to electrically couple each phase shifter of the plurality of phase shifters to an associated antenna element (see Fig. 1)(elements are electrically couple phase shifters via diplexer).
Regarding claim 7, Sarcione discloses wherein the interconnect device comprises a VIA (a multi-layer substrate comprises VIAs to communicate).
Regarding claim 8, Sarcione discloses further comprising an interconnect device to electrically couple each phase shifter of the plurality of phase shifters to an associated antenna element (The phase shifters 28-33 may be embodied by any one of a number of transmission and phase/time delay techniques including pin diodes, col. 3, lines 47-49).
Regarding claims 9-10, Sarcione discloses further comprising control lines to cause the switching arrangement to electrically couple one or more RF line segments of the plurality of line segments to each other based on a driving signal and a controller (the power splitter/combiners 20-23 are implemented a mixed-signal distribution board, including RF, power and signal routing. This is implemented in an RF stripline configuration. Power and logic routing for the phase shifters 28-33 is also contained in the mixed-signal distribution board, col. 4, lines 6-10)(a mixed signal distribution board is a controller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarcione (7808427).
Regarding claim 11, Sarcione discloses an  AESA on substrate but does not specifically disclose use of a ground plane. However, it is known in the art, implementing a ground plane is necessary to reduce/eliminate EMI which is commonly found in an RF application. It would have been obvious to include a ground plane in order to reduce/eliminate EMI.



Allowable Subject Matter
Claims 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov